        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 ROBERT ZAJAC,
                                                      Civil No. 20-2148 (JRT/DTS)
                                   Plaintiff,

 v.                                             SEALED MEMORANDUM OPINION AND
                                                   ORDER GRANTING DEFENDANTS’
 MARIA K. STATTON et al., in their official       MOTION TO DISMISS AND DENYING
 capacities as members of the Minnesota         PLAINTIFF’S MOTION FOR PRELIMINARY
 Board of Medical Practice,                                  INJUNCTION
                               Defendants.




      Jacques G. Simon, 200 Garden City Plaza, Suite 301, Garden City, NJ 11530;
      and Bradley John Haddy, MINNESOTA ESQUIRE LLC, 1850 Eagle Ridge Drive,
      Suite E-102, Mendota Heights, MN 55118, for plaintiff.

      Kathleen M. Ghreichi, MINNESOTA ATTORNEY GENERAL’S OFFICE, 445
      Minnesota Street, Suite 1400, Saint Paul, MN 551001, for defendants.


      Defendants, members of the Minnesota Board of Medical Practice, began an

investigation after receiving four complaints alleging that Plaintiff had violated the

Minnesota Medical Practice Act when counseling patients’ parents about vaccine safety

and vaccine injury accountability. After a discussion with Plaintiff about his practice of

medicine with respect to vaccinations, Defendants initiated a contested case proceeding,

which will be heard in front of an administrative law judge who will determine if

disciplinary sanctions are warranted.
         CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 2 of 15




       Plaintiff then filed this action, alleging that the contested case proceeding is a bad

faith attempt to silence him from expressing personal opinions in public forums and to

patients, thus infringing his First Amendment right to free speech and his Fourteenth

Amendment right to due process. He has also filed a Motion for Preliminary Injunction,

seeking to enjoin Defendants from continuing the contested case proceeding.

       Defendants filed a Motion to Dismiss, arguing that the Court should abstain from

adjudicating Plaintiff’s claims, or, in the alternative, that Plaintiff does not state a plausible

claim for relief.    Because Younger abstention applies, the Court will abstain from

adjudicating this action, grant Defendants’ Motion to Dismiss, dismiss the action without

prejudice, and deny Plaintiff’s Motion for Preliminary Injunction.


                                        BACKGROUND

I. FACTUAL BACKGROUND

       On January 5, 2018, Defendants mailed a letter to Plaintiff, informing him that they

had received a complaint alleging that he was practicing medicine beneath the acceptable

standard of care with respect to vaccinations. (See Compl. ¶ 10, Ex. 1 at 4, Oct. 12, 2020,

Docket No. 1-1.) On October 24, 2018, Defendants mailed another letter to Plaintiff,

informing him of another complaint that alleged he was not practicing evidence-based

medicine when discussing vaccines. (See Compl. ¶ 17, Ex. 3 at 13, Oct. 12, 2020, Docket

No. 1-1.)




                                               -2-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 3 of 15




       After an initial investigation into the complaints, now four in total, Defendants

served Plaintiff with a Notice of Conference on July 12, 2019, requiring him to appear at

a meeting with the Complaint Review Committee of the Minnesota Board of Medical

Practice (the “Committee”) to discuss the allegations made against him. (Compl. ¶ 22, Ex.

5 (“Notice of Conference”) at 30, 34–36, Oct. 12, 2020, Docket No. 1-1.) The Notice also

indicated that Defendants’ investigation had revealed (1) that Plaintiff stated in an online

video that vaccines are unsafe and that he notifies patients of this during the informed

consent process, (2) that he asserts in the same video that there is no accountability for

vaccine injuries and no studies comparing vaccinated and unvaccinated children, (3) that

he encourages patients to delay or avoid routine vaccinations, and (4) that his practice’s

website states that he supports alternative vaccination schedules. (Notice of Conference

at 36–37.) Finally, the Notice stated that the issues to be considered at the meeting

concerned whether Plaintiff had engaged in unethical or improper conduct or conduct

that failed to conform with the minimal standards of acceptable and prevailing medical

practice, or had knowingly provided false or misleading information during the care of a

patient. (Id. at 37–38.)

       On August 12, 2019, the Conference was held. (Sealed Decl. of Jacques Simon ¶ 5,

Dec. 26, 2020, Docket No. 26.) The Committee began by asking Plaintiff to describe his

current practice of medicine, especially in relation to the recommended vaccination

schedule for two-month-old children and how many of his patients follow this schedule.


                                            -3-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 4 of 15




(Sealed Decl. of Jacques Simon ¶ 5, Sealed Ex. 1 (“Tr.”) at 6:1–11:10, Dec. 26, 2020, Docket

No. 26-1.) Then they discussed how Plaintiff monitors his vaccination rates and if he

works to increase the number of patients receiving vaccinations. (See Tr. at 11:12–19:5.)

       The discussion later turned to how Plaintiff counsels patients with regards to

vaccine safety and accountability for vaccine-related injuries. (See generally id. at 19:16–

35:20.) At one point, Plaintiff stated that he tells patients that he does not have the right

data to say that vaccines are unequivocally safe or without risk, which is also true of other

things that patients do, like driving to the clinic or buying raw milk instead of pasteurized

milk, and one has to ask if the risk is worth the benefit, which is unclear with respect to

certain vaccines. (See id. at 31:11–24.)

       The Committee also asked about a YouTube video, in which Plaintiff discusses a

possible link between a vaccine and autism, and how his interactions with patients

differed from his description of vaccines on the video. (Id. at 35:12–37:23.) Plaintiff

responded that his patients’ awareness of the video serves as the starting point for

discussions concerning whether to vaccinate. (Id. at 36:24–37:23.) He also stated that he

might support vaccinations more if double-blind placebo trials were conducted, more

robust vaccine manufacturer liability was instituted, and studies comparing vaccinated

and unvaccinated children were undertaken. (See id. at 39:24–40:17.) Plaintiff also added

that he is neither blindly for, nor blindly against, vaccines. (Id. at 47:13–14.)




                                             -4-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 5 of 15




       The discussion then concluded, and after deliberating, the Committee proposed a

settlement offer based on their determination that Plaintiff had violated Minnesota

Statute § 147.091. (Id. at 52:25–53:11.) The terms and conditions of the offer included a

reprimand and a requirement that Plaintiff complete preapproved coursework related to

vaccinations, then submit a paper to the Board outlining what he learned, after which he

could petition for an unconditioned license. (Id. at 53:11–54:23.)

       The offer was seemingly rejected, as Defendants later sent Plaintiff a Notice of

Hearing, informing him that they had initiated a contested case proceeding against him.

(Compl. ¶ 99, Ex. 6 (“Notice of Hearing”) at 46, Oct. 12, 2020, Docket No. 1-1.) The Notice

outlined Defendants’ findings following their investigation and the Conference meeting,

which included several instances in which Plaintiff was alleged to have failed to meet the

community standard of acceptable and prevailing medical practice with respect to

vaccine safety. (Notice of Hearing at 53–55.) Finally, the Notice presented the following

issues to be determined at the contested case proceeding: whether Plaintiff had violated

the Minnesota Medical Practice Act by engaging in (1) unethical or improper conduction

in contravention of Minnesota Statutes § 147.091, subd. 1(g); (2) conduct departing from

or failing to conform with acceptable and prevailing medical practice in contravention of

§ 147.091, subd. 1(k); and (3) knowingly providing false and misleading information

directly related to the care of a patient in contravention of § 147.091, subd. 1(v). (Id. at




                                            -5-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 6 of 15




55.) The contested case proceeding is scheduled to begin on May 25, 2021. (Compl. ¶

100, Ex. 7 at 63, Oct. 12, 2020, Docket No. 1-1.)

II. PROCEDURAL BACKGROUND

       On October 12, 2020, Plaintiff filed this action, alleging that the contested case

proceeding is a bad faith prosecution, which violates his constitutional rights to free

speech and due process, and asking for preliminary injunctive relief, permanent injunctive

relief, and a declaratory judgment. (Compl. ¶¶ 216–72, Oct. 12, 2020, Docket No. 1.)

Defendants filed a Motion to Dismiss, arguing that the Younger abstention doctrine

applies, or, alternatively, that the Complaint fails to state a claim upon which relief can

be granted. (Mot. Dismiss, Dec. 4, 2020, Docket No. 12.) Plaintiff then filed a Motion for

Preliminary Injunction, seeking to enjoin further disciplinary action by Defendants. (Mot.

Prelim. Inj., Dec. 14, 2020, Docket No. 18.)


                                       DISCUSSION

I. MOTION TO DISMISS

   A. Younger Abstention

       “The Younger abstention doctrine, as it has evolved, provides that federal courts

should abstain from exercising jurisdiction when (1) there is an ongoing state proceeding,

(2) which implicates important state interests, and (3) there is an adequate opportunity

to raise any relevant federal questions in the state proceeding.” Plouffe v. Ligon, 606 F.3d




                                               -6-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 7 of 15




890, 892 (8th Cir. 2010) (citing Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 432 (1982)); see also Younger v. Harris, 401 U.S. 37, 43–45 (1971).

       However, federal intervention may still be warranted if a federal plaintiff can

demonstrate that a state proceeding involves bad faith. See Younger, 401 U.S. at 54. Bad

faith may exist when state officials initiate proceedings without hope of obtaining a valid

disposition, see Perez v. Ledesma, 401 U.S. 82, 85 (1971), or when proceedings are

initiated to discourage or retaliate for a plaintiff’s exercise of constitutional rights,

irrespective of whether a valid conviction could be obtained, as this would not constitute

a legitimate state interest, see Lewellen v. Raff, 843 F.2d 1103, 1109 (8th Cir. 1988); accord

Bishop v. State Bar of Tex., 736 F.2d 292, 294 (5th Cir. 1984) (noting that retaliation must

be a major motivating factor and have played a prominent role in the decision to

prosecute).

   B. Analysis

       1. Ongoing State Proceeding

       With respect to the first factor, Younger abstention has been extended beyond the

criminal context to certain civil proceedings, including, as relevant here, a civil

enforcement proceeding that is akin to a criminal prosecution. Minn. Living Assistance,

Inc. v. Peterson, 899 F.3d 548, 552 (8th Cir. 2018). To qualify as such, the civil enforcement

proceeding must have been initiated by the state in its sovereign capacity; involve

sanctions against the federal plaintiff for some wrongful act; and include an investigation,


                                             -7-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 8 of 15




often culminating in formal charges. Id. at 552–53 (finding that a contested case

proceeding before an administrative law judge at the Minnesota Office of Administrative

Hearings qualified); see also Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160,

1163–65 (10th Cir. 1999) (finding that a medical board disciplinary proceeding qualified).

       Here, the contested case proceeding was initiated by the state medical board

pursuant to its authority under Minnesota Statutes §§ 14.57, 214.10, subd. 2, and will be

adjudicated by an administrative law judge (“ALJ”) at the Minnesota Office of

Administrative Hearings. Further, it is a proceeding that may result in sanctions against

Plaintiff, if the ALJ finds that he engaged in conduct that violates the Minnesota Medical

Practice Act and Defendants then elect to impose sanctions. Finally, the contested case

proceeding was initiated after an investigation by Defendants into Plaintiff’s practice of

medicine, which then resulted in formal charges. As such, the Court finds that the

contested case proceeding here is a civil enforcement proceeding akin to a criminal

prosecution.

       2. Important State Interest

       With respect to the second factor, courts consider, as relevant here, whether the

state has an important interest in maintaining and assuring the conduct of the

professionals that it licenses. See, e.g., Plouffe, 606 F.3d at 893 (attorney licensure). In

determining this question, courts do not weigh the competing interests of federal and




                                            -8-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 9 of 15




state courts in adjudicating federal claims—it is enough that important state interests are

implicated for Younger to apply. Id.

       The state certainly has a significant interest in ensuring that the doctors whom it

licenses perform ethically, do not provide false or misleading information to patients, and

conform with the acceptable and prevailing medical practice, for the state must protect

its citizenry from harms that could arise otherwise. Accord Amanatullah, 187 F.3d at

1164–65 (“[T]here is no question that the licensing and discipline of physicians involves

important state interests . . . [I]t is difficult to imagine a state interest more important.”).

Thus, the Court finds that an important state interest is implicated here.

       3. Adequate Opportunity

       With respect to the third factor, “it is sufficient . . . that constitutional claims may

be raised in state-court judicial review of an administrative proceeding.” Ohio Civil Rights

Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 629 (1986); see also Amanatullah,

187 F.3d at 1164 (finding that an ALJ could consider federal constitutional claims during a

state medical board disciplinary proceeding).

       Here, nothing in the applicable state statute outlining the scope of an ALJ’s

authority in contested case proceedings seems to preclude federal constitutional claims

from being heard. See Minn. Stat. § 14.50; see also Plouffe, 606 F.3d at 894 (“We can find

nothing in the rules governing the attorney disciplinary proceedings that would prevent

[plaintiff] from raising his constitutional claims.”).


                                              -9-
        CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 10 of 15




       Furthermore, even if the ALJ is not capable of adjudicating constitutional claims

during Plaintiff’s contested case proceeding, Plaintiff can raise any such claims when

petitioning for review of the administrative proceeding in state appellate court. See Minn.

Stat. § 14.69; see also Padilla v. Minn. State Bd. of Med. Exam’rs, 382 N.W.2d 876, 882

(Minn. Ct. App. 1986) (“[T]his court may consider a constitutional issue raised for the first

time on appeal from an administrative tribunal[.]”).

       As such, the Court finds that the last factor has been met as well. Accordingly, the

Court finds that Younger abstention applies and the Court must therefore abstain from

adjudicating Plaintiff’s claims unless the bad faith exception applies.

       4. Bad Faith Exception 1

       Here, Plaintiff argues that the state has no real expectation of prevailing in the

contested case proceeding, as the standard of care that Defendants maintain is required

by the Minnesota Medical Practice Act would force him to violate another state law,

Minnesota Statutes § 121A.15, subd. 3a(b). Plaintiff also contends that the contested

case proceeding was brought to stifle his right to communicate personal opinions about




1 The Eighth Circuit has stated that, “[w]hile the Supreme Court has not ruled out use of the bad
faith exception in civil cases, it has never directly applied the exception in such a case and we
have only recognized it in the criminal context.” Aaron v. Target Corp., 357 F.3d 768, 778 (8th Cir.
2004). That said, the Court will assume that the bad faith exception extends to civil cases,
although it will find the exception to be unavailable in this case.


                                               -10-
          CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 11 of 15




vaccine safety, both to patients and in public forums, thus infringing his First Amendment

right to free speech. 2 The Court disagrees on both accounts.

          First, as demonstrated by the medical expert retained by Defendants in

preparation for the contested case proceeding 3 and at least two of the complaints made

against Plaintiffs, which were from doctors, the Court finds that there is a good-faith belief

in the medical community that the minimal standard of acceptable and prevailing medical

practice requires assuring parents that vaccines are quite safe when not contraindicated,

and telling parents that vaccine safety has been adequately studied and that there is

adequate accountability for vaccine injuries. Additionally, based upon the findings

outlined in the Notice of Hearing, the Court finds that Defendants reasonably believe that

they will succeed in proving that Plaintiff has demonstrated conduct that departs from

the minimal standard of care in violation of Minnesota Statutes § 147.091. As such, the

Court finds that the record demonstrates a real expectation by Defendants of succeeding.




2 Plaintiff also suggests that Defendants’ alleged bad faith prosecution violates the Due Process
Clause of the Fourteenth Amendment. (See, e.g., Compl. ¶¶ 228, 241, 249). However, he does
not present any argument to assert either a procedural or substantive due process claim.
Furthermore, assuming he had, he has already received notice of the contested case proceeding
and will have an opportunity to respond to the state’s allegations at the May hearing, which thus
fails to demonstrate an omission of procedural safeguards. See Mitchell v. Dakota Cty. Soc. Servs.,
959 F.3d 887, 897 (8th Cir. 2020). Additionally, no facts indicate that a fundamental right was
violated or that conscience-shocking behavior has occurred, which thus fails to demonstrate a
violation of substantive due process. See id. at 898. As such, the Court will only consider the bad
faith exception in relation to his First Amendment claim.

3   (See Decl. of Kathleen M. Ghreichi ¶ 6, Sealed Ex. C at 4, Jan. 4, 2021, Docket No. 34.)

                                                  -11-
       CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 12 of 15




       Further, adhering to Defendants’ construction of what constitutes the appropriate

standard of care would not force Plaintiff to violate state law. Section 121A.15 subd. 3a(b)

requires that an immunization provider give a minor’s parent or guardian (1) a list of

immunizations required for enrollment in school or child care; (2) a description of the

permitted exemptions, including the ability of a parent to submit a notarized statement

saying that a child has not been immunized because of the parent’s conscientiously held

beliefs; (3) a list of additional recommended vaccinations; and (4) a copy of the federal

vaccine information sheet that lists possible adverse reactions. See Minn. Stat. § 121A.15,

subd. 3(c)–(d), subd. 3a(b). Plaintiff argues that his discussions with parents concerning

the uncertainty of vaccine safety and the limited liability of vaccine manufactures are

mandated by the second and fourth requirements.

       However, Defendants assert that actively encouraging parents to avoid or delay

vaccines and warning them that safety data listed on the information sheet is incomplete

or flawed is not what the statute intends. Instead, they argue that the statute, in

conjunction with the community standard of care, provides that doctors should describe

exemptions in support of parents’ choices, not encourage them to make a particular

choice, and should apprise parents of known risks associated with vaccines, not advise

them that the actual risks may be far greater than those listed.

       The Court does not decide whose construction of the statute is most likely correct;

it is enough to acknowledge that Defendants’ construction is a permissible one, which


                                           -12-
       CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 13 of 15




means that Plaintiff would not be forced to violate state law if he provided information in

the manner that Defendants seek to enforce. Thus, the Court finds Plaintiff’s first

argument concerning the applicability of the bad faith exception to be unavailing.

       Second, with respect to Plaintiff’s contention that Defendants initiated their

investigation and the contested case proceeding to stifle him from speaking out about

vaccine safety and accountability, there is simply a dearth of facts in the record, beyond

a cornucopia of conclusory allegations by Plaintiff, to support this claim. To be sure, one

of the complaints mentions the YouTube video, which was public speech, but the

complaint mostly focuses on reports from Plaintiff’s patients concerning how he allegedly

encourages families not to vaccinate.      Additionally, another complaint focuses on

comments made publicly by Plaintiff too, but it also directed attention to how similar

comments were reported from his patients.

      Most important, however, the transcript from the Conference meeting, which

followed from Defendants investigation into the complaints, demonstrates that

Defendants focused on Plaintiff’s practice of medicine and, even when discussing the

video or his public comments, they centered the discussion on how such statements

related to his practice of medicine. For example, when discussing statements made in

the video, Defendants asked how discussions with patients differed from or were similar

to them. Furthermore, the allegations and issues laid out in the Notice of Hearing, which




                                           -13-
       CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 14 of 15




will comprise the substance of the contested case proceeding, relate only to Plaintiff’s

discussions with patients in the clinical setting or statements made on the clinic’s website.

       As such, the Court finds that Defendants initiated the contested case proceeding

to regulate Plaintiff’s professional interactions with patients—namely, to bring such

interactions in line with what Defendants allege is mandated by § 147.091—and not to

police his public speech. 4 This distinction is important, for “[s]tates may regulate

professional conduct even though that conduct incidentally involves speech.” Nat’l Inst.

of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018); Planned Parenthood

of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 884 (1992) (“To be sure, the

physician's First Amendment rights [] are implicated, but only as part of the practice of

medicine, subject to reasonable licensing and regulation by the State.”) (citations

omitted). Here, Defendants only question whether Plaintiff’s practice of medicine, which

incidentally involves speech, runs afoul of Minnesota law, not whether he should be

allowed to make similar or the same comments in public. As such, the Court finds

Plaintiff’s second argument to be unavailing as well.

       In sum, the Court finds that the contested case proceeding was initiated in good

faith and, thus, federal intervention is not warranted. Accordingly, the Court finds that it

must abstain from adjudicating Plaintiff’s claims pursuant to the Younger doctrine and



4 In fact, at the hearing, Defendants acknowledged that they do not have any authority to
discipline doctors for public speech.

                                            -14-
       CASE 0:20-cv-02148-JRT-DTS Doc. 49 Filed 02/24/21 Page 15 of 15




will therefore grant Defendants’ Motion to Dismiss on this ground and dismiss this action

without prejudice. As such, the Court need not consider whether Plaintiff fails to state a

plausible claim for relief and cannot consider Plaintiff’s Motion for Preliminary Injunction,

which it will deny.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. The Court ABSTAINS from adjudicating this action.

       2. Defendants’ Motion to Dismiss [Docket No. 12] is GRANTED.

       3. This action is DISMISSED without prejudice.

       4. Plaintiff’s Motion for Preliminary Injunction [Docket No. 18] is DENIED.


       LET JUDGMENT BE ENTERED ACCORDINGLY.




       DATED: February 24, 2021                    _____                     _____
       at Minneapolis, Minnesota.                        JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                            -15-
